Title: To Thomas Jefferson from Claudius de Bert, 29 May 1788
From: Bert, Claudius de
To: Jefferson, Thomas


          Le Havre, 29 May 1788. The ship Sally, Captain Gilhison, belonging to Messrs. Henderson, Ferguson, & Gibson of Dumfries, Virginia, arrived a fortnight ago loaded with tobacco, is now taking in ballast, and “will saill hence in Seven or Eight days at farthest directly to Potomack.” If TJ has any dispatches for America and will direct them to him at Le Havre, he will be pleased to deliver them to the captain and see that they are forwarded. Would be glad to take them himself but for an engagement with some friends not to leave France before 15 or 20 June—“and as that epoch will not be very distant from the one, at which you are expecting an answer from Congress, respecting our affairs, I should not be averse to defer my departure untill then provided the circumstances be still such, as will permit you to remain in the same opinion, you were in when I had the honor of seeing you at Paris.”
        